Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				         DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Newly recited lower limit of about 30 percent by weight for one or more vinylidene aromatic substituted polymers in claims 1, 3 and 18 does not have support in the originally filed specification contrary to applicant’s statement as to paragraph 0051 of the specification.  Thus, it would be new matter.  Choosing a range from the originally disclosed broad range would require a reasonable support.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Other claims depend from the rejected claim 1 are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11, 12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 8,906,995).
	Sun et al. further teach 48-75 wt.% of an aromatic polycarbonate and 25-52 wt.% of an elastomer modified graft copolymer at col. 23, lines 31-36 which would make the amendment amount of one or more polycarbonates and one or more vinylidene aromatic substituted polymers obvious.  
See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990):  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   See MPEP 2144.05.
Again, as to the recited amount of the buffer system being 0.035 wt.% or less over 0.036 wt.% used by Sun et al, Sun et al. further teach buffers having a pH of 6.5-7.0 at bottom of col. 26.  Table 6 of Sun et al. teach that example 10 with 0.16 wt.% a salt loading yielding a pH of 6.52 as opposed to example 6A with 0.039 wt.% a salt loading yielding a pH of 6.82.  Such disclosure (i.e., a lower amount of the salt would yield a higher pH) would imply that a pH of 7.0 would require a salt loading below 0.039 wt.% which would make the recited amount of the buffer system being 0.035 wt.% or less obvious and see the following case laws.
When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art. See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples. In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976). MPEP 2123.
Thus, it would have been obvious to one skilled in the art before the effective
filing date of invention to utilize the instant amounts of an aromatic polycarbonate and an elastomer modified graft copolymer in Sun et al. since Sun et al. teach amounts overlapping the instant amounts and further to modify an amount of the buffer system (i.e. to use a lower amount) in the Ex. 7A and 8A of Sun et al. since Sun et al. teach utilization of the buffer system having a different pH which would be expected to related to an amount of the buffer system as evidenced by the examples 10 and 6A discussed above absent showing otherwise.
As to applicant’s argument as to Fig. 3 of Sun et al., the Fig. 3 would show that presence of a higher amount of the salt (i.e., buffer) would a higher % retention of PC Mw., but it does not teach that lower amount of the salt cannot be used, especially in view of the fact that Sun et al. teach a pH of 7.0 permitting a salt loading below 0.039 wt. as discussed above. 
Further, basically all examples 8-15 and 18 of tables 2 show a composition comprising about 40 wt.% of a polycarbonate, 59;5 wt.% of ABS and 0.02 wt.% of a buffer system and thus the examiner cannot ascertain any unexpected result.
The applicant has not established that the evidence in the applicants’ specification provides a comparison with the closest prior art.  See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991): In re DeBlauwe, 732 F.2d at 699, 705 *Fed. Cir. 1984), In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979), or is commensurate in scope with the claims.  Applicants must also explain why the showing is commensurate in scope with the claimed subject matter.  See In re Boesch, 617 F.2d 272, 276 (CCPA 1980).

Claims 1-3, 5-9, 11, 12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 8,906,995) in view of Jueptner et al. (US 2011/0288243 A1), Michaelis De Vasconcellos et al. (US 11,021,602), WO 2012/022710 A1, and further in view of Okamoto (US 3,981,944).
Rejection is maintained for reasons of the record with the above responses given for Sun et al.

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 8,906,995) as applied to claims 1-3, 5-9, 11, 12 and 14-20 above, and further in view of Robello et al. (US 2015/0368488 A1) or Ishizaka et al. (US 2018/0128807 A1).
Rejection is maintained for reasons of the record with the above responses given for Sun et al.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAE H YOON/Primary Examiner, Art Unit 1762